Citation Nr: 1703482	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  10-30 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for mitral value prolapse.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 2004 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  

The Veteran testified before the undersigned Acting Veterans Law Judge during a videoconference Board hearing held in July 2011; a transcript of this hearing is associated with the electronic record.

In November 2011, the Board remanded this appeal for further development.  As that development was not accomplished, the Board again remanded the Veteran's appeal in August 2016 to obtain an addendum opinion.  A review of the record reveals that an addendum opinion has been obtained and therefore, there has been substantial compliance with the Board's August 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes that in November 2016, additional evidence in the form of VA treatment records was associated with the claims file.  A review of the November 2016 rating decision and November 2016 supplemental statement of the case (SSOC) reveals that this evidence was not considered by the agency of original jurisdiction (AOJ).  The Veteran did not submit a waiver of AOJ jurisdiction consideration pursuant to 38 C.F.R. § 20.1304 (2016).  However, this evidence is cumulative of evidence already considered by the RO, and therefore, a waiver is not warranted and referral to the originating agency is not required.  See 38 C.F.R. § 20.1304. 


FINDING OF FACT

The Veteran's cardiovascular disorder is manifested by a workload of 7 to 10 METS with occasional palpitations, self-limiting, lasting less than 30 seconds and resolving spontaneously and with extended time for recovery after exertion; a workload of greater than 5 but less than 7 metabolic equivalents (METs) with symptoms of dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilation upon electrocardiogram, echocardiogram, echocardiogram or X-ray has not been shown. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for a cardiovascular disability, characterized as mitral value prolapse, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.104, DC 7000 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.   VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

The Veteran's claim arises from her disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Furthermore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2016). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  VA examinations and opinions with respect to the issue on appeal were also obtained in September 2008, March 2016, September 2016, and November 2016.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and reports obtained in this case, when taken together, are adequate.  They are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

Finally, as noted above, this appeal was remanded by the Board in August 2016 for an addendum opinion.  The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, an addendum opinion was obtained in November 2016, which the Board finds adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated and the Veteran was sent a supplemental statement of the case in November 2016.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.   Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran is service-connected for a cardiovascular disability, which has been diagnosed as mitral valve prolapse.  She disagreed with the initial non-compensable rating and although her rating was increased to 10 percent by a November 2016 rating decision, she is presumed to be seeking the maximum benefit allowed by law and regulation.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran's cardiovascular condition is rated under DC 7000 for valvular heart disease.

In order to warrant a rating in excess of 10 percent under DC 7000, the evidence must show either (1) a workload capacity of greater than 5 but less than 7 METs, with symptoms of dyspnea, fatigue, angina, dizziness or syncope; or (2) evidence of cardiac hypertrophy or dilation upon electrocardiogram, echocardiogram or X-ray.  38 C.F.R. § 4.104, DC 7000 (2016).  Higher ratings are provided for lower workload measurements, left ventricular ejection fraction (EF) less than 50 percent, chronic congestive heart failure, or active valvular infections.  Id.  

In December 2004, shortly after entry on active duty, the Veteran was diagnosed with mitral valve prolapse based on the results of an echocardiogram.  The Veteran was retained on active duty and was able to perform her military duties including physical fitness tests but reported that she did not recover from exertional activities as rapidly as her fellow Marines.  

On VA examination in September 2008, prior to discharge from active duty, the examiner noted that that the Veteran was diagnosed in 2004 with a mitral valve prolapse.  On examination, she described shortness of breath, fatigue, and dizziness but denied angina or fainting.  She reported flare-ups now and then which usually involved going up and down stairs and becoming physically active.  She had no history of congestive heart failure or rheumatic heart disease.  She also did not have a history of myocardial infarction and did not have any heart surgeries.  Heart examination revealed a grade 2/6 systolic murmur heard at the left sternal border.  There was no evidence of congestive heart failure, cardiomegaly, or irregular heart rate.  Electrocardiogram (EKG) results revealed sinus rhythm vertical heart otherwise normal.  The Veteran's 2D echocardiogram showed trace of tricuspid regurgitation (murmur).  The diagnosis was mitral valve prolapse, grade II/VI systolic heart murmur with minimal mitral valve prolapse with no Barlow's syndrome.  Estimated METs were greater than 10.  Subjective complaints included shortness of breath, decreased endurance, and dizziness.  The examiner stated that her functional impairment was decreased ability with physical training.  

At her July 2011 hearing before the undersigned, the Veteran testified that she could feel her heart "vibrate" when she stretched in the morning.  She also continued to complain of increased shortness of breath on exertion, lightheadedness, increased recovery time following physical activity, and general fatigue.

VA treatment records from March 2012 indicate that the Veteran reported that when she would lie down and stretch, she felt her heart beat fast for a minute and then it would go back to normal.  She reported that it happened once a week or when she was tired.  She reported that she did not have any associated lightheadedness.

VA treatment records from April 2012 document that the Veteran continued to experience lightheadedness and fluttering and expressed concern about her exercise tolerance.

VA treatment records from October 2012 indicate that the Veteran experienced palpitations and lightheadedness and that her symptoms had not changed.  In December 2012, testing showed a left ventricular ejection fraction of 55 percent with no valvular abnormality.  

VA treatment records from March 2016 indicate that the Veteran underwent echocardiogram testing.  The findings state that the Veteran's left ventricle size and wall thickness was normal and that overall, left ventricular systolic function was normal with an EF between 60-65%.  The diastolic filling pattern was normal for age.  The Veteran's left and right atrial size was normal.  Her right ventricle was noted to be normal in size and function.  The aortic value appeared structurally normal and there was no aortic stenosis or regurgitation.  The mitral valve was normal with trace mitral regurgitation.  There was no mitral valve prolapse.  The tricuspid valve was structurally normal with mild tricuspid regurgitation present.  Right ventricular systolic pressure was normal at less than 35 mmHg.  There was no evidence of pulmonary hypertension.  The pulmonic valve appeared structurally normal with trace/mild pulmonic regurgitation.  There was no pericardial effusion.  The aortic root/ascending aorta sizes were normal.  The inferior vena cava IVC/Hepatic Veins were normal.  The pulmonary veins were also normal.

The Veteran was afforded another VA examination in March 2016.  At the examination, the VA examiner determined that exercise stress testing was not required as part of the Veteran's treatment plan and the test was not without significant risk.  The examiner then conducted an interview-based METs test and found that the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  The examiner did not provide any estimation of the level of activity that results in dyspnea, fatigue, angina, dizziness, or syncope.

In September 2016, the examiner noted another review of the file and indicated that the Veteran's mitral valve prolapse caused no functional impairment for any type of activity or occupational duty.  Later the same month, the Veteran telephoned her VA primary care clinic with reports of symptoms of shortness of breath and feelings that she had just run a mile but denied any chest pain. The clinic nurse advised her to seek emergency room care, but no record of an emergency room visit is in the VA medical file.  

In a November 2016 addendum opinion, the examiner again noted a review of the electronic file, made no mention of emergency room treatment, and noted that exercise stress testing was not required as part of the Veteran's current treatment plan because that testing is not without significant risk.  The Veteran reported occasional palpitations, self-limiting, lasting less than 30 seconds and resolving spontaneously.  The examiner reported that the Veteran's METs level was from 7 to 10 METs and that that METs level has been found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging.  The examiner stated that the Veteran's METs level limitation was due solely to her heart condition.  

After a careful review of the evidence, the Board finds that a rating in excess of 10 percent is not warranted.  Specifically, at her September 2008 VA examination, the Veteran reported shortness of breath, fatigue, and dizziness, but still had estimated METs of greater than ten.  

Additionally, on her most recent VA examination, the examiner noted that the Veteran reported occasional palpitations, self-limiting, lasting less than 30 seconds and resolving spontaneously.  Nevertheless, the examiner estimated that she was capable of greater than 7 but less than 10 METs. 

Therefore, based on a review of the clinical evidence, the Board determines that the Veteran's service-connected mitral valve prolapse is manifested by a workload capacity of greater than 7 but less than 10 METs with dyspnea, fatigue, and occasional dizziness.  A higher rating is not warranted because a workload of 5 but less than 7 METs, with symptoms of dyspnea, fatigue, angina, dizziness or syncope, or cardiac hypertrophy or dilation upon electrocardiogram, echocardiogram or X-ray, has not been shown.  Thus, an increased rating is not warranted on this basis.

In considering the appropriate disability rating, the Board finds that the Veteran is competent and credible in her reporting of her observable symptoms because they are consistent and were accepted by clinicians and examiners without challenge.  The Board has also considered the Veteran's contentions that her heart feels as though it "vibrates" when she stretches, she lacks endurance, and feels that her condition has gotten worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  Indeed, based on the Veteran's reports of her symptoms worsening, she was afforded a new VA examination which resulted in her rating being increased from noncompensable to 10 percent for her cardiovascular condition.  

To the extent the Veteran is asserting that her heart condition warrants a higher rating, the Board finds that she is not competent to identify a specific level of impairment imposed by her cardiovascular condition according to the appropriate diagnostic codes.  However, the Board places greater probative weight on the competent medical evidence concerning the nature and extent of the Veteran's cardiovascular disability provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of her relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic code.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As the METs rating is an evaluation of overall physical limitation, any such symptoms related to her cardiovascular disability would have been accounted for by her examining physicians.  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria. 

Therefore, given that the applicable schedular rating criteria are adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, she has not submitted evidence of unemployability due specifically to her service-connected disability.  Indeed, the March 2016 VA addendum opinion specifically indicates that her cardiovascular disability does not cause functional impairment for any type of activity or occupational duty.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based on evidence of record, the Board determines that an increased rating for the Veteran's cardiovascular disability is not warranted for any period on appeal.  As such, the appeal is denied.


ORDER

An initial rating in excess of 10 percent for a cardiovascular disability is denied. 



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


